Citation Nr: 0411280	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  99-20 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent 
for bronchial asthma for a period prior to October 7, 1996.

2.  Entitlement to an evaluation higher than 30 percent for 
bronchial asthma subsequent to October 7, 1996, on appeal from an 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from November 1970 to May 
1971.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a March 1999 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to service connection for bronchial 
asthma and assigned a 10 percent disability rating effective from 
March 21, 1996.  It is noted that the appellant was awarded an 
increased evaluation for his service-connected bronchial asthma, 
from 10 to 30 percent disabling, effective from October 7, 1996, 
by an April 1999 rating decision.

On November 4, 1997, the appellant appeared at a videoconference 
hearing before the RO.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in January 2001 when it 
was remanded for additional development.

The issue of entitlement to an evaluation higher than 30 percent 
for bronchial asthma from October 7, 1996, on appeal from an 
initial grant of service connection will be addressed in the 
Remand section of this document.


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate his claims and has indicated 
which portion of that information and evidence, if any, is to be 
provided by him and which portion, if any, VA would attempt to 
obtain on his behalf.

2.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the agency of 
original jurisdiction.

3.  From March 21, 1996, to October 6, 1996, the appellant's 
bronchial asthma was manifested by daily treatment with an 
albuterol inhaler and decreased breath sounds.


CONCLUSION OF LAW

The criteria for a 30 percent disability evaluation, but no 
higher, for bronchial asthma have been met for the period prior to 
October 7, 1996.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Private medical records from F. H., M.D. (Dr. H.), show that in 
September 1994 the appellant was treated as an outpatient for 
diagnoses including bronchial asthma.  It was noted that he had 
lost 10 pounds in the previous year.  He weighed 156 pounds.  An 
albuterol inhaler was prescribed.  In October 1994 the appellant's 
bronchospasm had improved.  He had not been working at his job 
removing asbestos due to severe cramps, asthma attacks, and 
weakness. Diagnoses included bronchial asthma under control.  In 
an October 1994 statement, Dr. H. stated that the appellant's 
diabetes and bronchial asthma affected his skills and limited his 
capacity to work in many areas.  Bronchial asthma caused shortness 
of breath, weakness, cough, tachycardia, fatigue, attacks of 
bronchospasm, and other symptoms.  Dr. H. opined that working in 
construction could exacerbate his health problems.

In March 1995 the appellant was treated as a VA outpatient for 
complaints including shortness of breath for the previous two 
weeks.  It was noted that he had an inhaler.  Diagnoses included 
bronchial asthma.

In April 1995 the appellant underwent a psychological evaluation 
by W. B., Ph.D. (Dr. B.).  Dr. B. noted that the appellant had 
severe asthma, which flared up several times during the 
appellant's three-day psychological evaluation.

In June 1996 the appellant reported use of an albuterol inhaler 
once in the morning or as needed.

At a June 1996 VA general medical examination, the appellant 
reported using an albuterol inhaler.  He weighed 162.5 pounds.  He 
had a history of bronchial asthma.  Heat and humidity worsened his 
symptoms.  His respiratory system was evaluated as normal.  
Diagnoses included history of bronchial asthma.  In December 1996 
the appellant was treated as a VA outpatient for an annual 
physical examination.  He weighed 159 pounds.  His lungs were 
clear but breath sounds were slightly decreased.

At a November 4, 1997 hearing, the appellant testified that VA 
physicians treated his asthma.  He had been prescribed an inhaler.  
He had shortness of breath and tired easily.  In December 1997 the 
appellant was treated as a VA outpatient as for bronchitis.  He 
weighed 163 pounds.  His lung sounds were decreased.  Wheezing was 
noted.  Treatment included an albuterol inhaler.

At a March 1999 VA miscellaneous respiratory diseases examination, 
the examiner noted that the appellant had retired due to 
complications from diabetes mellitus, asthmatic bronchitis, and 
back problems.  The appellant did not have fever or night sweats.  
No weight loss or gain was noted.  The appellant was not 
hypersomnolent during daytime.  He had no hemoptysis.  He treated 
his symptoms using an albuterol inhaler four times per day.  The 
appellant had had blood pressure elevations at times because of 
his multiple medications and the stress with his respiratory 
problems.  Examination of his chest revealed marked inspiratory 
and expiratory wheezing and prolonged inspiratory and expiratory 
rate.  A pulse oximeter before and after exercise revealed 100 
percent oxygen before exercise and 98 percent oxygen afterward.  
That was not an abnormal change for someone with asthma.  There 
was a slight impairment with respirations because of the 
appellant's asthma, but his post exercise level was normal.  There 
was no pulmonary hypertension, left ventricular hypertrophy, cor 
pulmonale, or congestive heart failure.  There was no pulmonary 
embolism, respiratory failure, chronic pulmonary thromboembolism, 
ankylosing spondylitis, or malignancy.  The examiner described the 
appellant's respiratory disease as "significant asthmatic 
bronchitis, only partially relieved by medication."  Pulmonary 
function tests showed a pattern of mild restriction.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ____ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (VA regulations 
implementing the VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the veteran's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45,620, 45,630 (2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA 
has a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all claims 
filed on or after the date of enactment of the VCAA, November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  66 Fed. Reg. 45620, 45629 (2001); see VCAA, 38 
U.S.C.A. § 5100 et seq. (West 2002); see also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing the 
VCAA are more favorable to claimants than the law in effect prior 
to their enactment).  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  In the present case, a substantially 
complete application was received on March 21, 1996.  Thereafter, 
in a rating decision dated in March 1999 the appellant's claim of 
entitlement to service connection for bronchial asthma was granted 
and assigned a 10 percent disability rating effective from March 
21, 1996, was assigned.  It is noted that the appellant was 
awarded an increased evaluation for his service-connected 
bronchial asthma, from 10 to 30 percent disabling, effective from 
October 7, 1996, by an April 1999 rating decision.  Only after 
those rating actions were promulgated did the AOJ, on September 
16, 2003, provide notice to the appellant regarding what 
information and evidence is needed to substantiate his claim, as 
well as what information and evidence must be submitted by the 
appellant, what information and evidence will be obtained by VA, 
and the need for the claimant to submit any evidence in his 
possession that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-22.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 ("The 
Secretary has failed to demonstrate that, in this case, lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant.").

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant on September 16, 2003, was not 
given prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ at that time, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the case 
was readjudicated.  A Supplemental Statement of the Case (SSOC) 
was provided to the appellant in December 2003.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the appellant.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  The 
September 16, 2003 letter, complied with these requirements.  
Further, the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to his 
claim.

Additionally, the Board notes that the September 16, 2003 letter 
to the appellant properly notified him of his statutory rights.  
That is, even though the letter requested a response within 30 
days, it also expressly notified the appellant that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Moreover, a recently 
enacted amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA from 
making a decision on a claim before expiration of that time 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §§ 5102, 5103).

As for VA's duty to assist a veteran, the appellant's VA medical 
records, records from the Social Security Administration, and 
private medical records have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for the 
claimed disability) records exist that have not been obtained.  As 
for VA's duty to obtain a medical examination, the appellant was 
provided VA examinations in June 1996 and March 1999.

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in this 
case.  Further, the RO's efforts have complied with the 
instructions contained in the January 2001 Remand from the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Further development 
and further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision does 
not affect the merits of his claim or his substantive rights, for 
the reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2003).  There is no reasonable possibility that 
further assistance to the appellant would substantiate his claim.  
See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

The appellant has disagreed with the original disability rating 
assigned for his service-connected bronchial asthma.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction may 
be important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an appropriate 
Statement of the Case (SOC).  Id. at 126, 132.  With an initial 
rating, the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 132.

An April 1999 rating decision provided to the appellant identified 
the issue on appeal as "[e]valuation of bronchial asthma currently 
evaluated as 10 percent disabling."  The RO evaluated all the 
evidence of record in determining the proper evaluation for the 
appellant's service-connected bronchial asthma.  The RO did not 
limit its consideration to only the recent medical evidence of 
record and did not, therefore, violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered based 
on all the evidence of record.  The RO complied with the 
substantive tenets of Fenderson in its adjudication of the 
appellant's claim, as evidenced by the fact that the RO assigned 
"staged" ratings in the April 1999 rating decision.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 2002).  Evaluation of a service-connected disorder requires 
a review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2003).  Because this appeal is 
from the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on appeal, 
i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are not 
subject to the provisions of 38 C.F.R. § 3.105(e), which generally 
requires notice and a delay in implementation when there is 
proposed a reduction in evaluation that would result in reduction 
of compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
bronchial asthma. 

It is necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 (2003), 
and to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

The appellant filed his claim on March 21, 1996, and that was the 
effective date assigned for the award of service connection for 
the appellant's bronchial asthma.  The Board will address whether 
he was entitled to a higher disability rating from that date 
through October 6, 1996.

Prior to October 7, 1996, the appellant's bronchial asthma was 
evaluated as 10 percent disabling under Diagnostic Code 6602 for 
mild bronchial asthma manifested by paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) occurring 
several times per year with no clinical findings between attacks.  
A 30 percent rating requires moderate bronchial asthma represented 
by rather frequent asthmatic attacks (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating is assigned for severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly) and 
marked dyspnea on exertion between attacks with only temporary 
relief by medication.  More than light manual labor must be 
precluded.  A 100 percent rating is allowed for pronounced 
bronchial asthma represented by asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment of 
health.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).  

In this case, the evidence shows that from the effective date of 
the grant of service connection through October 6, 1996, the 
appellant's service-connected bronchial asthma was manifested by 
daily treatment with an albuterol inhaler and decreased breath 
sounds.  Although the appellant does not show all of the symptoms 
required for a 30 percent disability rating under Diagnostic Code 
6602, because he required the use of an albuterol inhaler and 
because he demonstrated clinic findings of asthma between 
asthmatic attacks rather than showing no clinical findings between 
attacks, his symptoms more nearly approximate the symptoms for a 
30 percent rating than the criteria for a disability rating of 10 
percent.

The preponderance of the evidence is against a disability rating 
greater than 30 percent for any period prior to October 7, 1996.  
Although Dr. B. in April 1995 described the appellant's asthma as 
"severe," thereby resembling the description of the rating 
criteria for a 50 percent rating under Diagnostic Code 6602, Dr. 
B. did not make his statement in conjunction with a review of the 
relevant diagnostic criteria and his description of the 
appellant's symptoms does not comport with symptoms manifesting 
"severe" bronchial asthma under Diagnostic Code 6602.  There is no 
evidence in the record, including the information provided by Dr. 
B., showing frequent attacks of asthma, marked dyspnea on exertion 
with only temporary relief by medication, or the preclusion of 
more than light manual labor.  Accordingly, the appellant is 
entitled to a 30 percent disability evaluation for his bronchial 
asthma prior to October 7, 1996, but the preponderance of the 
evidence is against the assignment of a higher rating at any time 
from the grant of service connection through October 6, 1996.


ORDER

Entitlement to an initial disability rating of 30 percent but no 
higher for the appellant's bronchial asthma, during the period 
from the effective date of service connection through October 6, 
1996, is granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

The issue of entitlement to an evaluation higher than 30 percent 
for bronchial asthma from October 7, 1996, on appeal from an 
initial grant of service connection, is not yet ready for 
appellate review.  A VA miscellaneous respiratory diseases 
examination in November 2003 was conducted by a certified 
physician assistant, and a physician did not sign the report.  See 
Adjudication Procedure Manual, M21-1, Part VI, para. 1.07(d).  
Where the record does not adequately reveal the current state of 
the claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the following (VA 
will notify the appellant if further action is required on his 
part.):

1.  The appellant should be afforded a VA genitourinary 
examination by a pulmonologist to evaluate the severity of the 
appellant's service-connected bronchial asthma.  The claims folder 
should be made available to the examiner for review before the 
examination.  The examiner is requested to state in the 
examination report that the claims folder has been reviewed.  The 
examiner is also requested to confirm in the examination report 
that he or she is a pulmonologist.

Pulmonary function tests should be conducted.  Spirometric 
pulmonary function testing should include FVC, FEV-1, the FEV-1 as 
a percentage of the predicted FEV-1, and the FEV-1/FVC ratio.  
Both pre- and post-bronchodilatation test results should be 
reported.  If post-bronchodilatation testing is not conducted, the 
examiner should explain why it was not.  

In addition to completing all inquiries on the examination 
worksheet, the examiner is requested to determine whether the 
appellant's asthma requires daily use of systemic (oral or 
parenteral) high dose corticosteroids, immuno-suppressive 
medications, at least three courses of systemic corticosteroids 
per year, daily inhalational or oral bronchodilator therapy, or 
inhalational anti-inflammatory medication.  The examiner is 
requested also to opine whether the appellant has pronounced 
bronchial asthma represented by asthmatic attacks very frequently 
with severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment of 
health; severe bronchial asthma manifested by frequent attacks 
(one or more weekly) and marked dyspnea on exertion between 
attacks with only temporary relief by medication; or moderate 
bronchial asthma manifested by rather frequent (separated by only 
10-14 day intervals) asthmatic attacks with moderate dyspnea on 
exertion between attacks.  A complete rationale for all 
conclusions should be provided.

2.  After the development requested above has been completed to 
the extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant and his 
representative should be furnished a supplemental statement of the 
case (SSOC) and given the opportunity to respond thereto.  The 
SSOC should set forth all pertinent laws and regulations and 
should include a discussion of the application of those laws and 
regulations to the evidence.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



